805 F.2d 1035
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Frederick PAULI, Petitioner-Appellant,v.John JABE, Warden Michigan Reformatory, Respondent-Appellee.
No. 86-1060.
United States Court of Appeals, Sixth Circuit.
Oct. 9, 1986.

Before KEITH and KENNEDY, Circuit Judges, and CONTIE, Senior Circuit Judge.
PER CURIAM:


1
Frederick Pauli appeals from the judgment of the District Court denying his application for a writ of habeas corpus.


2
Upon consideration of the entire record and the briefs filed herein, we affirm the judgment of the district court for the reasons stated by Judge Ralph Guy in his Memorandum Opinion filed December 26, 1985.